Citation Nr: 0821097	
Decision Date: 06/27/08    Archive Date: 07/02/08

DOCKET NO.  03-02 937A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, 
Missouri


THE ISSUES

1.  Whether new and material evidence has been received to 
reopen a claim for service connection for a lumbar spine 
disability.

2.  Whether new and material evidence has been received to 
reopen a claim for service connection for bursitis of the 
right shoulder.

3.  Whether new and material evidence has been received to 
reopen a claim for service connection for peptic ulcer 
disease.

4.  Whether new and material evidence has been received to 
reopen a claim for service connection for residuals of a head 
injury.

5.  Entitlement to service connection for a bilateral foot 
disability.

6.  Entitlement to service connection for a left ankle 
disability.

7.  Entitlement to service connection for congestive heart 
failure. 

8.  Entitlement to an earlier effective date, prior to April 
4, 2002, for the grant of a 30 percent disability for 
service-connected post-traumatic stress disorder (PTSD).

9.  Entitlement to an increased disability rating for post-
traumatic stress disorder (PTSD), evaluated as 30 percent 
disabling for the period from April 4, 2002.

10.  Entitlement to an initial disability rating in excess of 
30 percent for degenerative disc disease of the cervical 
spine.

11.  Entitlement to an increased disability rating for an 
osteophyte of the right tibia and fibula, residuals of a 
right leg injury, currently evaluated as 20 percent 
disabling.

12.  Entitlement to an initial disability rating in excess of 
20 percent for a status-post fracture of the right ankle.

13.  Entitlement to a total disability evaluation based on 
individual unemployability (TDIU).

14.  Entitlement to specially adapted housing.


WITNESS AT HEARING ON APPEAL

The appellant


ATTORNEY FOR THE BOARD

Hallie E. Brokowsky




INTRODUCTION

The veteran served on active duty from November 1972 to April 
1984.

This appeal to the Board of Veterans' Appeals (Board) arose 
from November 2001, February 2003, July 2004, March 2006, and 
November 2006 rating decisions of the Department of Veterans 
Affairs (VA) Regional Office (RO) in St. Louis, Missouri.

The November 2001 rating decision granted the veteran's claim 
of entitlement to service connection for PTSD, and assigned 
10 percent rating, effective October 17, 1996.  This rating 
decision also denied the veteran's claims related to his 
lumbar spine, bursitis of the right shoulder, bilateral foot 
disability, residuals of a head injury, and peptic ulcer 
disease.  

The February 2003 rating decision denied the veteran's claim 
for an increased disability rating for his service-connected 
osteophyte of the right tibia and fibula, as well as denied 
his claim of entitlement to service connection for a left 
ankle disability.  This rating decision also granted the 
veteran an increased, 30 percent disability rating for his 
service-connected PTSD, effective April 4, 2002.  The veteran 
has not indicated that he is satisfied with this increased 
disability evaluation.  See AB v. Brown, 6 Vet. App. 35, 39 
(1993) (even if a rating is increased during the pendency of 
an appeal, a veteran is presumed to be seeking the highest 
possible rating, unless he expressly indicates otherwise).

In the July 2004 rating decision, the RO granted entitlement 
to service connection for degenerative disc disease of the 
cervical spine, and assigned a 30 percent disability rating, 
effective August 25, 2000, as well as denied the veteran's 
claim of entitlement to TDIU.

In the March 2006 rating decision, the RO denied the 
veteran's claim of entitlement to service connection for 
congestive heart failure.

The November 2006 rating decision granted the veteran service 
connection for status-post fracture of the right ankle, and 
assigned a noncompensable disability rating, effective August 
8, 2006.  A December 2007 rating decision granted the veteran 
a 20 percent disability rating for his right ankle, also 
effective August 2006.  See AB v. Brown, supra.


FINDINGS OF FACT

1.  In an August 2000 decision, the Board denied the 
veteran's claims for service connection for a lumbar spine 
disability, bursitis of the right shoulder, peptic ulcer 
disease, and residuals of a head injury.

2.  Evidence added to record since the Board's August 2000 
decision is new, and is not cumulative and redundant of other 
evidence previously considered, but does not bear directly 
and substantially upon the specific matter under 
consideration, and when viewed by itself or in the context of 
the entire record, is not of sufficient significance that it 
must be considered in order to fairly decide the merits of 
the claim of entitlement to service connection for a lumbar 
spine disability.

3.  Evidence added to record since the Board's August 2000 
decision is new, and is not cumulative and redundant of other 
evidence previously considered, but does not bear directly 
and substantially upon the specific matter under 
consideration, and when viewed by itself or in the context of 
the entire record, is not of sufficient significance that it 
must be considered in order to fairly decide the merits of 
the claim of entitlement to service connection for bursitis 
of the right shoulder.

4.  Evidence added to record since the Board's August 2000 
decision is new, and is not cumulative and redundant of other 
evidence previously considered, but does not bear directly 
and substantially upon the specific matter under 
consideration, and when viewed by itself or in the context of 
the entire record, is not of sufficient significance that it 
must be considered in order to fairly decide the merits of 
the claim of entitlement to service connection for peptic 
ulcer disease.

5.  Evidence added to record since the Board's August 2000 
decision is new, and is not cumulative and redundant of other 
evidence previously considered, but does not bear directly 
and substantially upon the specific matter under 
consideration, and when viewed by itself or in the context of 
the entire record, is not of sufficient significance that it 
must be considered in order to fairly decide the merits of 
the claim of entitlement to service connection for residuals 
of a head injury.

6.  There is no competent medical nexus evidence of record 
indicating the veteran's bilateral foot disability is 
causally or etiologically related to his service in the 
military.

7.  There is no competent medical nexus evidence of record 
indicating the veteran's left ankle disability is causally or 
etiologically related to his service in the military.

8.  There is no competent medical nexus evidence of record 
indicating the veteran's congestive heart failure is causally 
or etiologically related to his service in the military.

9.  There has been no demonstration, by competent clinical 
evidence of record, of manifestations of PTSD comparable to a 
30 percent rating at any time within the period one year 
prior to receipt of the increased rating claim on April 4, 
2002.

10.  Throughout the rating period since April 4, 2002, the 
veteran's PTSD is manifested by anxiety, depression, and 
nightmares, but does not cause occupational and 
social impairment due to impaired speech; difficulty in 
understanding complex commands; memory impairment; impaired 
thought processes; or panic attacks.  There also are no 
objective clinical indications of suicidal or homicidal 
ideations or hallucinations or delusions.

11.  Throughout the rating period on appeal, the veteran's 
service-connected osteophyte of the right tibia and fibula is 
manifested by moderate disability, with complaints of pain 
and some limitation of motion.

12.  Throughout the rating period on appeal, the veteran's 
service-connected degenerative disc disease of the cervical 
spine is manifested by complaints of pain with limitation of 
motion, with no demonstration by competent clinical evidence 
of neurological impairment.

13.  Throughout the rating period on appeal, the veteran's 
service-connected status-post fracture of the right ankle is 
productive of marked limitation of motion, but is not 
ankylosed. 

14.  The veteran reported on his TDIU application that he had 
a 9th grade education.  He last worked full-time in October 
1985.  He also reported that he was approved for Social 
Security disability benefits in 1986.

15.  The competent and probative medical evidence of record 
establishes that service-connected disabilities, when 
evaluated in association with the veteran's educational 
attainment and occupational experience, are not shown to 
preclude all forms of substantially gainful employment.  

16.  The competent medical evidence indicates that the 
veteran does not have a permanent and total service-connected 
disability that produces loss of use of any other extremity, 
blindness in both eyes (having only light perception), or 
residuals of organic disease or injury which so affect the 
functions of balance or propulsion as to preclude locomotion 
without the aid of braces, crutches, canes, or a wheelchair. 


CONCLUSIONS OF LAW

1.  The August 2000 Board decision that denied service 
connection for a lumbar spine disability, bursitis of the 
right shoulder, peptic ulcer disease, and residuals of a head 
injury is final.  38 U.S.C.A. §§ 5108 and 7104 (West 2002); 
38 C.F.R. §§ 3.156 and 20.1100 (2001 & 2007).

2.  New and material evidence has not been received to reopen 
the claim for service connection for a lumbar spine 
disability.  38 U.S.C.A. §§ 5108, 7104 (West 2002); 
38 C.F.R. §§ 3.104, 3.156, 20.1103 (2001 & 2007).

3.  New and material evidence has not been received to reopen 
the claim for service connection for bursitis of the right 
shoulder.  38 U.S.C.A. §§ 5108, 7104 (West 2002); 
38 C.F.R. §§ 3.104, 3.156, 20.1103 (2001 & 2007).

4.  New and material evidence has not been received to reopen 
the claim for service connection for peptic ulcer disease.  
38 U.S.C.A. §§ 5108, 7104 (West 2002); 38 C.F.R. §§ 3.104, 
3.156, 20.1103 (2001 & 2007).

5.  New and material evidence has not been received to reopen 
the claim for service connection for residuals of a head 
injury.  38 U.S.C.A. §§ 5108, 7104 (West 2002); 38 C.F.R. §§ 
3.104, 3.156, 20.1103 (2001 & 2007).

6.  A bilateral foot disability was not incurred in, or 
aggravated by, active service.  38 U.S.C.A. §§ 1101, 1110, 
1111, 1112, 1113, 5103, 5103A, 5107 (West 2002); 
38 C.F.R. §§ 3.1, 3.102, 3.159, 3.301, 3.303, 3.304, 3.306, 
3.307, 3.309 (2007).

7.  A left ankle disability was not incurred in, or 
aggravated by, active service.  38 U.S.C.A. §§ 1101, 1110, 
1111, 1112, 1113, 5103, 5103A, 5107 (West 2002); 
38 C.F.R. §§ 3.1, 3.102, 3.159, 3.301, 3.303, 3.304, 3.306, 
3.307, 3.309 (2007).

8.  Congestive heart failure was not incurred in, or 
aggravated by, active service.  38 U.S.C.A. §§ 1101, 1110, 
1111, 1112, 1113, 5103, 5103A, 5107 (West 2002); 
38 C.F.R. §§ 3.1, 3.102, 3.159, 3.301, 3.303, 3.304, 3.306, 
3.307, 3.309 (2007).

9.  The criteria are not met for an effective date earlier 
than April 4, 2002, for the grant of entitlement to a 30 
percent disability rating for service-connected PTSD.  
38 U.S.C.A. §§ 5103, 5103A, 5107(b), 5110 (West 2002); 
38 C.F.R. §§ 3.102, 3.114, 3.155, 3.159, 3.400 (2007).

10.  The criteria for an evaluation in excess of 30 percent 
for PTSD, for the period since April 4, 2002, have not been 
met.  38 U.S.C.A. §§ 1155, 5103A, 5107(b) (West 2002); 
38 C.F.R. §§ 3.102, 3.159, 3.321, 4.1-4.14, 4.126, 4.130, 
Diagnostic Code 9411 (2007).

11.  The criteria are not met for a rating higher than 20 
percent for osteophyte of the right tibia and fibula, 
residuals of a right leg injury.  38 U.S.C.A. §§ 1155, 5103A, 
5107(b) (West 2002); 38 C.F.R. §§ 3.102, 3.159, 3.321, 4.1-
4.14, 4.40, 4.45, 4.59, 4.71a, Diagnostic Codes 5003, 5256-
5262 (2007).

12.  The criteria for a disability evaluation in excess of 30 
percent for degenerative disease of the cervical spine have 
not been met.  38 U.S.C.A. §§ 1155, 5103A, 5107(b) (West 
2002); 38 C.F.R. §§ 3.102, 3.159, 3.321, 4.1-4.14, 4.124a, 
Diagnostic Codes 8520, 8620 (2007); 38 C.F.R. § 4.71a, 
Diagnostic Codes 5287, 5290, 5293 (as in effect prior to 
September 26, 2003); 38 C.F.R. § 4.71a, Diagnostic Code 5287, 
5290, 5293 (as in effect from September 23, 2002 through 
September 25, 2003); 38 C.F.R. § 4.71a, Diagnostic Codes 5235 
- 5243 (as in effect from September 26, 2003).

13.  The criteria for an initial disability evaluation in 
excess of 20 percent for status-post fracture of the right 
ankle have not been met.  38 U.S.C.A. §§ 1155, 5103A, 5107(b) 
(West 2002); 38 C.F.R. §§ 3.102, 3.159, 3.321, 4.1-4.14, 
4.40-4.46, 4.59, 4.71a, Diagnostic Code 5271 (2007).

14. The criteria are not met for a TDIU.  38 U.S.C.A. 
§§ 1155, 5103A, 5107(b) (West 2005); 38 C.F.R. §§ 3.102, 
3.159, 3.340, 3.341, 4.15, 4.16, 4.18 (2007).

15. The criteria for specially adapted housing assistance 
have not been met.  38 U.S.C.A. §§ 2101(a), 5103, 5103A, 5107 
(West 2002); 38 C.F.R. §§ 3.159, 3.809 (2007).  




REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Veterans Claims Assistance Act of 2000

The Veterans Claims Assistance Act of 2000 (VCAA) describes 
VA's duty to notify and assist claimants in substantiating a 
claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126 (West 2002 & Supp. 2007); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159 and 3.326(a) (2007).  

Notice

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his or her representative, if any, of any 
information, and any medical or lay evidence, that is 
necessary to substantiate the claim.  38 U.S.C.A. § 5103(a) 
(West 2002 & Supp. 2007); 38 C.F.R. § 3.159(b) (2007); 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).  Proper VCAA 
notice must inform the claimant of any information and 
evidence not of record (1) that is necessary to substantiate 
the claim; (2) that VA will seek to provide; (3) that the 
claimant is expected to provide; and (4) must ask the 
claimant to provide any evidence in her or his possession 
that pertains to the claim in accordance with 38 C.F.R. 
§ 3.159(b)(1).  VCAA notice should be provided to a claimant 
before the initial unfavorable agency of original 
jurisdiction (AOJ) decision on a claim.  Pelegrini v. 
Principi, 18 Vet. App. 112 (2004); see also Mayfield v. 
Nicholson, 19 Vet. App. 103 (2005); rev'd on other grounds, 
444 F.3d 1328 (Fed. Cir. 2006).

On March 3, 2006, the United States Court of Appeals for 
Veterans Claims (Court) issued its decision in the 
consolidated appeal of Dingess/Hartman v. Nicholson, 19 Vet. 
App. 473 (2006).  The Court in Dingess/Hartman holds that the 
VCAA notice requirements of 38 U.S.C. § 5103(a) and 38 C.F.R. 
§ 3.159(b) apply to all five elements of a "service 
connection" claim.  As previously defined by the courts, 
those five elements include:  (1) veteran status; (2) 
existence of a disability; (3) a connection between the 
veteran's service and the disability; (4) degree of 
disability; and (5) effective date of the disability.  Upon 
receipt of an application for "service connection," 
therefore, the Department of Veterans Affairs (VA) is 
required to review the information and the evidence presented 
with the claim and to provide the claimant with notice of 
what information and evidence not previously provided, if 
any, will assist in substantiating or is necessary to 
substantiate the elements of the claim as reasonably 
contemplated by the application.  This includes notice that a 
disability rating and an effective date for the award of 
benefits will be assigned if service connection is awarded.

Further, in Kent v. Nicholson, 20 Vet. App. 1 (2006), the 
Court issued a decision that established significant new 
requirements with respect to the content of the VCAA notice 
for reopening claims.  According to the Court, in the context 
of a claim to reopen, the Secretary must look at the bases 
for the denial in the prior decision and to respond by 
providing the appellant with a notice letter that describes 
what evidence would be necessary to substantiate that element 
or elements required to establish service connection that 
were found insufficient in the previous denial.  

As the November 2001, July 2004, and March 2006 rating 
decisions on appeal granted the veteran's claims of 
entitlement to service connection for PTSD, degenerative disc 
disease of the cervical spine, and status-post fracture of 
the right ankle, such claims are now substantiated.   As 
such, his filing of a notice of disagreement as to these 
determinations do not trigger additional notice obligations 
under 38 U.S.C.A. § 5103(a).  Rather, the veteran's appeal as 
to the initial ratings assignment triggers VA's statutory 
duties under 38 U.S.C.A. §§  5104 and 7105, as well as 
regulatory duties under 38 C.F.R. § 3.103.  As a consequence, 
VA is only required to advise the veteran of what is 
necessary to obtain the maximum benefits allowed by the 
evidence and the law.  This has been accomplished here, as 
will be discussed below.
  
The statement of the case (SOC) and supplemental statements 
of the case (SSOC), under the heading "Pertinent Laws; 
Regulations; Rating Schedule Provisions," set forth the 
relevant diagnostic codes (DC) for the veteran's PTSD, 
cervical spine, and right ankle, as well as included a 
description of the rating formulas for all possible schedular 
ratings under the relevant diagnostic codes.  The appellant 
was thus informed of what was needed not only to achieve the 
next-higher schedular ratings, but also to obtain all 
schedular ratings above the disability evaluations that the 
RO had assigned.  

In addition, VA issued VCAA notice letters dated in May 2001, 
July 2003, December 2005, June 2006, and September 2006 from 
the agency of original jurisdiction (AOJ) to the appellant.  
These letters informed the appellant of what evidence was 
required to substantiate his petitions to reopen his 
previously denied claims for service connection, his claims 
for service connection, and his claims for increased 
disability ratings, as well as the evidence required to 
establish entitlement to TDIU and specially adapted housing.  
These letters also informed him of his and VA's respective 
duties for obtaining evidence, as well as requested that the 
veteran submit any additional evidence in his possession 
pertaining to his claims. 

The Board also finds that the July 2003 VCAA notification 
letter is compliant with Kent.  This letter specifically 
informed the veteran as to what evidence would be necessary 
to substantiate the element or elements that were required to 
establish service connection that were found insufficient in 
the previous denials.  The veteran was told to submit 
evidence pertaining to the reason his claims were previously 
denied, and the letters notified the veteran of the reason 
for the prior final denial (i.e. the element of the service 
claims that were deficient).  

In addition, a March 2006 letter from VA explained how a 
disability rating is determined for a service-connected 
disorder and the basis for determining an effective date upon 
the grant of any benefit sought, in compliance with 
Dingess/Hartman.  However, because the instant decision 
denies the veteran's claims, no disability rating or 
effective date will be assigned.  

Further, according to Vazquez-Flores v. Peake, 22 Vet. App. 
37 (2008), for an increased-compensation claim, section 
5103(a) requires, at a minimum, that the Secretary notify the 
claimant that, to substantiate a claim, the claimant must 
provide, or ask the Secretary to obtain, medical or lay 
evidence demonstrating a worsening or increase in severity of 
the disability and the effect that worsening has on the 
claimant's employment and daily life.  Further, if the 
Diagnostic Code under which the claimant is rated contains 
criteria necessary for entitlement to a higher disability 
rating that would not be satisfied by the claimant 
demonstrating a noticeable worsening or increase in severity 
of the disability and the effect that worsening has on the 
claimant's employment and daily life (such as a specific 
measurement or test result), the Secretary must provide at 
least general notice of that requirement to the claimant.  
Additionally, the claimant must be notified that, should an 
increase in disability be found, a disability rating will be 
determined by applying relevant Diagnostic Codes, which 
typically provide for a range in severity of a particular 
disability from noncompensable to as much as 100 percent 
(depending on the disability involved), based on the nature 
of the symptoms of the condition for which disability 
compensation is being sought, their severity and duration, 
and their impact upon employment and daily life.  As with 
proper notice for an initial disability rating and consistent 
with the statutory and regulatory history, the notice must 
also provide examples of the types of medical and lay 
evidence that the claimant may submit (or ask the Secretary 
to obtain) that are relevant to establishing entitlement to 
increased compensation - e.g., competent lay statements 
describing symptoms, medical and hospitalization records, 
medical statements, employer statements, job application 
rejections, and any other evidence showing an increase in the 
disability or exceptional circumstances relating to the 
disability. 

In the case currently before the Board, the VCAA notice did 
not make specific reference to the relevant diagnostic codes 
and other applicable information for the veteran's increased 
rating claims.  Additionally, the VCAA notice did not make 
specific reference to all of the applicable information for 
the petitions to reopen.  In Sanders v. Nicholson, 487 F.3d 
881 (Fed. Cir. 2007), the Federal Circuit stated that all 
VCAA notice errors are presumed prejudicial and require 
reversal unless the VA can show that the error did not affect 
the essential fairness of the adjudication.  To do this, the 
VA must show that the purpose of the notice was not 
frustrated, such as by demonstrating that any defect was 
cured by actual knowledge on the part of the claimant, that a 
reasonable person could be expected to understand from the 
notice what was needed, that a benefit could not have been 
awarded as a matter of law, or perhaps where the claimant has 
stated that he or she has no further evidence to submit, or 
where the record reflects that VA has obtained all relevant 
evidence.  There must be a demonstration that there was no 
prejudicial error.  See Fenstermacher v. Phila. Nat'l Bank, 
493 F.2d 333, 337 (3d Cir.1974) ("[N]o error can be 
predicated on insufficiency of notice since its purpose had 
been served.").  In order for the Court to be persuaded that 
no prejudice resulted from a notice error, the record must 
demonstrate that, despite the error, the adjudication was 
nevertheless essentially fair.").  See also Dunlap v. 
Nicholson, 21 Vet. App. 112, 118 (2007).  

The Court has stated that "[n]othing in law or common sense 
supports a conclusion that the Court should put on blinders 
and ignore [the 'extensive administrative appellate process'] 
or a conclusion that a notice error prior to the initial 
decision by the Secretary could not be rendered non-
prejudicial when the full panoply of administrative appellate 
procedures established by Congress are provided to the 
claimant.  It is well settled that a remand is not warranted 
when no benefit would flow to the claimant."  See Vazquez-
Flores v. Peake, 22 Vet. App. 37 (2008).

The Board notes that multiple statements of the case and 
supplemental statements of the case, under the heading 
"Pertinent Laws; Regulations; Rating Schedule Provisions," 
set forth the relevant regulations (38 C.F.R. §§ 3.156, 
4.130, Diagnostic Code 9411; 38 C.F.R. § 4.71a, Diagnostic 
Codes 5242-5237, 5262, 5271) for consideration of the 
veteran's claims.  The appellant was, thus, informed of what 
was needed not only to reopen his previously denied claims, 
but also to achieve the next-higher schedular ratings, 
including all schedular ratings above the current evaluations 
assigned by the RO.  Also, the claimant demonstrated that 
there was actual knowledge of what was needed to establish 
the claims.  In multiple written statements and in testimony 
before a Decision Review Officer of the RO and the 
undersigned Veterans Law Judge (VLJ), the veteran outlined 
the criteria necessary to reopen the finally denied claims, 
as well as the criteria for increased disability ratings, and 
set forth relevant facts of the case.  Actual knowledge is 
established by statements by the claimant and the claimant's 
representative that demonstrates an awareness of what was 
necessary to substantiate his claims.  See Dalton v. 
Nicholson, 21 Vet. App. 23, 30-31 (2007) ; see also Short 
Bear v. Nicholson, 19 Vet. App. 341, 344 (2005).  

In Pelegrini v. Principi, 18 Vet. App. 112 (2004), the U.S. 
Court of Appeals for Veterans Claims held, in part, that a 
VCAA notice, as required by 38 U.S.C.A. § 5103(a), must be 
provided to a claimant before the initial unfavorable agency 
of original jurisdiction (AOJ) decision on a claim for VA 
benefits.  In the present case, several of the unfavorable 
AOJ decisions in were decided after the issuance of an 
initial, appropriate VCAA notice.  As such, there was no 
defect with respect to timing of the relevant VCAA notices.  
However, several of the unfavorable AOJ decisions were 
decided before the issuance of complete appropriate VCAA 
notice.  As such, the timing of the relevant VCAA notices is 
presumed to be prejudicial.  

Nevertheless, the content of all of the VCAA notices provided 
to the appellant fully complied with the requirements of 38 
U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) regarding VA's 
duty to notify.  Moreover, the veteran's claims were all 
readjudicated after the issuance of the untimely VCAA 
notices.  The appellant has been provided with every 
opportunity to submit evidence and argument in support of his 
claims and to respond to VA notice.  Further, the Board finds 
that the purpose behind the notice requirement has been 
satisfied because the appellant has been afforded a 
meaningful opportunity to participate effectively in the 
processing of his claims.  For these reasons, it is not 
prejudicial to the appellant for the Board to proceed to 
finally decide this appeal.  

Duty to Assist

With regard to the duty to assist, the claims file contains 
the veteran's service medical records, reports of VA post-
service treatment and examinations, and private medical 
records.  Additionally, the claims file contains the 
veteran's own statements in support of his claims, including 
transcripts of his hearing before a Decision Review Officer 
of the RO, as well as a transcript of his hearing before the 
undersigned VLJ of the Board.  The Board has carefully 
reviewed such statements and concludes that he has not 
identified further evidence not already of record.  The Board 
has also perused the medical records for references to 
additional treatment reports not of record, but has found 
nothing to suggest that there is any outstanding evidence 
with respect to the veteran's claims.  

Based on the foregoing, the Board finds that all relevant 
facts have been properly and sufficiently developed in this 
appeal and no further development is required to comply with 
the duty to assist the veteran in developing the facts 
pertinent to his claims.  Essentially, all available evidence 
that could substantiate the claims has been obtained.  There 
is no indication in the file that there are additional 
relevant records that have not yet been obtained.

Service Connection

Legal Criteria

A veteran is entitled to service connection for a disability 
resulting from a disease or injury incurred or aggravated 
during active service.  See 38 U.S.C.A. §§ 1110, 1131; 
38 C.F.R. § 3.303(a).  Service connection also is permissible 
for any disease diagnosed after discharge, when all the 
evidence, including that pertinent to service, establishes 
the disease was incurred in service.  38 C.F.R. § 3.303(d).  
Certain chronic diseases will be presumed to have been 
incurred or aggravated in service if manifested to a 
compensable degree within one year after service.  
38 U.S.C.A. §§ 1101, 1112, 1113, 1137; 38 C.F.R. §§ 3.307, 
3.309.  This presumption is rebuttable by probative evidence 
to the contrary.

If there is no evidence of a chronic condition during 
service, or during an applicable presumptive period, then a 
showing of continuity of symptomatology after service is 
required to support the claim.  See 38 C.F.R. § 3.303(b).  
Evidence of a chronic condition must be medical, unless it 
relates to a condition to which lay observation is competent.  
See Savage v. Gober, 10 Vet. App. 488, 495-498 (1997).  

New and Material Evidence

Legal Criteria

Generally, a final VA rating decision may not be reopened and 
allowed, and a claim based on the same factual basis may not 
be considered.  38 U.S.C.A. § 7105(c).

However, under 38 U.S.C.A. § 5108, "[i]f new and material 
evidence is presented or secured with respect to a claim 
which has been disallowed, the Secretary shall reopen the 
claim and review the former disposition of the claim."  38 
C.F.R. § 3.156(a), which defines "new and material evidence", 
was revised, effective August 29, 2001.  The instant claim to 
reopen was filed prior to that date (in November 2000), and 
the new definition does not apply.  Under the provisions of 
38 C.F.R. § 3.156(a), as in effect prior to August 29, 2001, 
new and material evidence means evidence not previously 
submitted to agency decisionmakers which bears directly and 
substantially upon the specific matter under consideration, 
which is neither cumulative nor redundant, and which by 
itself or in connection with evidence previously assembled, 
is so significant that it must be considered in order to 
fairly decide the merits of the claim.  

Where the new and material evidence consists of a 
supplemental report from the service department, received 
before or after the decision has become final, the former 
decision will be reconsidered.  This comprehends official 
service department records.  38 C.F.R. § 3.156(c).

Analysis

New and Material Evidence

The veteran's claims of entitlement to service connection for 
a lumbar spine disability, a right shoulder disability, 
peptic ulcer disease, and residuals of a head injury were 
initially denied by the RO in July 1997 and April 1998 rating 
decisions.  The veteran filed a notice of disagreement, the 
RO issued a statement of the case, and the veteran filed a 
timely substantive appeal (VA Form 9 or equivalent statement) 
to perfect his appeal to the Board.

The veteran's claims for service connection were denied by 
the Board in an August 2000 decision.  That decision was not 
appealed and is final.  See 38 U.S.C.A. § 7104.
 
The preliminary question of whether a previously denied claim 
should be reopened is a jurisdictional matter that must be 
addressed before the Board may consider the underlying claim 
on its merits.  Barnett v. Brown, 8 Vet. App. 1, 4, (1995), 
aff'd, Barnett v. Brown, 83 F.3d 130 (Fed. Cir. 1996).  
Therefore, the initial question before the Board remains 
whether new and material evidence has been presented to 
reopen the claims.

The evidence of record at the time of the Board's decision as 
to the veteran's back disability, right shoulder disability, 
peptic ulcer disease, and residuals of a head injury included 
the veteran's service medical records, VA and private medical 
records, and VA examination reports.  

The veteran's service medical records do not document any 
back disability or injury.  In April 1973, the veteran had a 
contused hematoma of the occipital scalp with concussion, but 
there is no evidence of any residuals, including at the 
veteran's March 1984 separation examination.  At that time, 
the veteran also denied a history of headaches.  The 
veteran's service medical records and separation examination 
report are also negative for evidence of a right shoulder 
disability and peptic ulcer disease.

According to private medical records associated with his 
receipt of Social Security Administration benefits, the 
veteran was diagnosed in October 1985 with neck and low back 
pain, due to acute cervical and lumbosacral strain, and 
headaches, most likely due to tension.  He reported having 
been struck in the back and knocked to the ground during an 
occupational accident.  In December 1985, the veteran 
complained of pain in the cervical spine, right shoulder, and 
arm since October 1985.  In January 1986, the veteran was 
diagnosed with minimal scoliosis.  In November 1989, he was 
diagnosed with failed back syndrome with lumbosacral 
radiculopathy, rule out recurrent herniated disc.  

A transcript of January 1990 testimony of a private 
physician, offered at a deposition, relates the veteran's 
back injury to his work.

A June 1993 VA examination report shows a diagnosis of 
status-post surgery of the back, symptomatic.

Post-service VA medical records indicate that the veteran was 
diagnosed with a prepyloric ulcer in January 1994, and an 
August 1994 Illinois disability  examination report states 
that the veteran related that he had a history of peptic 
ulcer disease for one year.

An October 1998 neurological evaluation report, associated 
with his Social Security Administration records, indicates 
that the veteran's lower back pain, status-post L5-S1 
laminectomy in January 1985, may be related to degenerative 
arthritis, post-operative scarring, or arachnoiditis.  The 
veteran was also diagnosed with posterior neck and right 
shoulder pain, including possible bursitis of the right 
shoulder joint, and post-traumatic headaches.

A February 1999 letter from W. H. W., M.D. indicates that he 
treated the veteran for shoulder pain, low back pain, and an 
ulcer during the period from July 1974 through June 1996.

A June 1999 VA neurological examination report indicates that 
the veteran was diagnosed with migraine headaches, unrelated 
to his in-service head injury, as the examination was 
negative for neurological deficits suggestive of post-
concussion syndrome.

At the veteran's June 1999 VA joints examination, he 
complained of chronic right shoulder pain, diagnosed as 
bursitis.

The evidence added to the record subsequent to the Board's 
August 2000 decision includes VA and private medical records, 
as well as VA examination reports and a transcript of the 
veteran's testimony before the undersigned VLJ.  

In February 2001, he was seen for complaints of stomach pain 
and burning, but examination of the abdomen was normal.  A 
gastroenterology treatment note, dated March 2001, indicates 
that an EGD and duodenal biopsy showed mild chronic 
inflammation and positive for H. Pylori; the diagnosis was 
gastroesophageal reflux disease.  In May 2001, he complained 
of recurrent headaches, which he related to his service.  In 
June 2001, the veteran sought an opinion as to the cause of 
his headaches, but reported no current symptoms.

A December 2001 VA medical record shows that the veteran has 
been diagnosed with peptic ulcer disease, osteoarthrosis, and 
a back ache.  The veteran was seen for complaints of severe 
low back pain after slipping off his deck and down 4 stairs; 
the diagnosis was hematoma of the lumbar spine and lumbar 
sprain

The transcript of the veteran's April 2002 testimony before a 
DRO at the RO indicates that the veteran testified as to an 
injury to his back in 1975, that he first had problems with 
bursitis of the right shoulder while aboard ship in the 1970s 
or 1980s, and that his peptic ulcer disease first manifested 
in 1985, shortly after his discharge from service.  He also 
testified that one of his primary care physicians had stated 
that his headaches were due to his head injury in service.

An April 2002 letter from W. H. W., M.D., states that he 
treated the veteran for peptic ulcer disease in January 1985 
and low back injury in October 1984.

An April 2002 evaluation report from L.A.M., D.O. indicates 
that the veteran had chronic back pain secondary to a 
herniated disc status-post fusion with radiculopathy and 
headaches.

A February 2003 VA examination report indicates that the 
veteran was diagnosed with a failed fusion of L5-S1 and 
residual back pain .

An April 2004 VA examination report indicates that the VA 
examiner found that the veteran's lumbar lordosis and pain on 
motion of the lumbar spine were related to the veteran's 
multiple back injuries, beginning in 1985, and his surgical 
procedures on his back, in 1986 and 1987.

In January 2006, the veteran reported a history of cyclical 
vomiting.

The veteran testified before the undersigned VLJ in March 
2008.  According to the transcript, he testified that his 
peptic ulcer disease is related to the stress of being in the 
military; that his bursitis was due to being thrown while 
aboard ship; and that he has headaches as a residual of a 
head injury during his service.

As stated above, in order to reopen a claim, evidence 
received must be both new and material.  Additional evidence 
received after the prior final denial was not of record at 
the time of the final Board decision in 2000.  The veteran's 
treatment records and examination reports, as well as the 
transcripts, are not cumulative and redundant of the evidence 
in the claims file at the time of the Board's August 2000 
decision.  Thus, that evidence is considered "new."  
 
To be material, the evidence must relate to a fact not 
previously established that is necessary to substantiate the 
claim, and when viewed in the context of the record as a 
whole, must raise a reasonable possibility of substantiating 
the claim.  The basis of the RO's prior final denial was that 
there was no medical evidence of record demonstrating that 
the veteran's back disability, right shoulder disability, 
peptic ulcer disease, and residuals of a head injury were 
incurred or aggravated during his military service.   The 
Board also found that there was no history of an injury to 
the back or right shoulder during his military service, that 
there were no residuals of the veteran's in-service head 
injury at his discharge from service, and that there was no 
evidence of peptic ulcer disease during his service or within 
one year of his discharge.  

The records submitted by the veteran during the years since 
the Board's August 2000 decision refer primarily to the 
evaluation and treatment, i.e., the current diagnosis and 
severity, of his many disabilities, including his current 
back, right shoulder, and gastrointestinal disabilities, as 
well as his complaints of headaches.  See Morton v. Principi, 
3 Vet. App. 508 (1992) (per curiam) (medical records 
describing the veteran's current condition are immaterial to 
issue of service connection and are insufficient to reopen 
claim for service connection based on new and material 
evidence.).  

The Board is mindful of the veteran's assertions that he is 
entitled to service connection because he was treated for a 
head injury during service, and because he was injured during 
his military service (for which he is currently service-
connected for his right leg and right ankle), which he 
asserts caused his post-service right shoulder and back 
disorders.  But the mere fact that he was treated for a head 
injury during his service, or incurred injuries to other 
areas of his body, is insufficient, in and of itself, to 
suggest in-service incurrence or aggravation of a disability.  
This is especially true in the absence of any medical 
evidence suggesting this might have occurred in this 
particular instance.  See Moray v. Brown, 5 Vet. App. 211, 
214 (1993) (there must be medical evidence linking a current 
disability, even assuming the veteran has one, to his service 
in the military).

Furthermore, the Board acknowledges that the veteran has 
repeatedly asserted that his back and right shoulder 
disabilities began while he was in the military.  Such 
statements are presumed credible when considered in 
conjunction with a petition to reopen a claim.  However, such 
statement must be considered in the context of the record as 
a whole to determine whether it raises a reasonable 
possibility of substantiating the claims.  The medical 
evidence of record does not show that his current back and 
right shoulder disabilities, or his peptic ulcer disease and 
headaches are in any way related to his military service.  
Likewise, the April 2002 and April 2004 VA examiners, after 
reviewing the evidence contained in the claims folder as a 
whole, clearly found that the veteran's current back 
disability was not related to his military service.  Such 
opinions warrant probative weight, as they were based on a 
review of the veteran's clinical record as contained in the 
claims folder.  In short, these medical records, as well as 
the veteran's testimony before the RO and the Board, do not 
show a causal relationship between his service in the 
military and his current claimed disabilities, nor do they 
otherwise verify the circumstances of his service.  
See Hickson v. West, 11 Vet. App. 374, 378 (1998); Spalding 
v. Brown, 10 Vet. App. 6, 11 (1996).  See Moray v. Brown, 5 
Vet. App. 211, 214 (1993) (there must be medical evidence 
linking a current disability, even assuming the veteran has 
one, to his service in the military).

Merely reiterating previously made arguments, without 
independent verification of this, is insufficient grounds to 
reopen the claims.  Cf. Bostain v. West, 11 Vet. App. 124 
(1998) (lay hearing testimony that is cumulative of previous 
contentions considered by decision maker at time of prior 
final disallowance of the claim is not new evidence).  See 
also Reid v. Derwinski, 2 Vet. App. 312 (1992).

In conclusion, new and material evidence to reopen the 
veteran's previously denied claims for service connection for 
a back disability, a right shoulder disability, peptic ulcer 
disease, and residuals of a head injury has not been received 
subsequent to the final rating decision in August 2000.  
In the absence of new and material evidence, the benefit-of-
the-doubt rule does not apply.  See Annoni v. Brown, 5 
Vet. App. 463, 467 (1993).  As such, the veteran's claims are 
not reopened.

Analysis

Service Connection

Based on the evidence of record, the Board finds that the 
preponderance of the evidence is against the veteran's claim 
of entitlement to service connection for a bilateral foot 
disability, a left ankle disability, and congestive heart 
failure, so these claims must be denied.  38 C.F.R. § 3.102.  

The service medical records do not show that the veteran 
complained of, or was treated for, a cardiovascular disorder, 
including congestive heart failure, during his military 
service.  The Board acknowledges that the veteran incurred a 
possible fracture of the left ankle, diagnosed as a chip of 
the left fibia at the ankle, during his military service.  
The Board also acknowledges that the veteran was treated for 
complaints of swollen and painful feet in February 1983.  
However, the Board points out that the veteran did not make 
any complaints specifically related to his left ankle or feet 
at his discharge; he also did not make any cardiovascular or 
respiratory complaints at that time.  See 38 C.F.R. 
§ 3.303(a) (service connection requires that the facts 
"affirmatively [show] inception or aggravation . . . .").  
This is probatively significant and given a lot of weight and 
credibility because this was at a time contemporaneous to the 
alleged incident in question.  See, e.g., Struck v. Brown, 9 
Vet. App. 145, 155-56 (1996).  It stands to reason that, if 
he indeed had congestive heart failure, a bilateral foot 
disability, or a left ankle disability at his discharge from 
service, as he is now alleging, then he would have at least 
mentioned this during his separation examination.  

In addition, there is no objective evidence of continuance of 
symptomatology during the years following the veteran's 
discharge from service.  See Savage, supra (requiring medical 
evidence of chronicity and continuity of symptomatology).  In 
fact, there is no medical evidence of record that the veteran 
currently has a current left ankle disability; a September 
2000 x-ray of the left ankle was normal.  Likewise, there is 
no objective medical evidence of congestive heart failure; a 
February 2006 VA cardiology evaluation was negative for 
evidence of congestive heart failure.  See Brammer v. 
Derwinski, 3 Vet. App. 223, 225 (1992) ("Congress 
specifically limits entitlement to service-connected disease 
or injury to cases where such incidents have resulted in a 
disability.").  And, the January 2003 VA examiner found that 
the veteran had left ankle pain, but that there was no 
objective evidence of disability.  However, the veteran's 
pain is insufficient cause to grant service connection, 
because "pain, alone, without a diagnosed or identifiable 
underlying malady or condition, does not in and of itself 
constitute a disability for which service connection may be 
granted."  See Sanchez-Benitez v. West, 13 Vet. App. 282, 
285 (1999).   Similarly, the February 2003 VA orthopedic 
examiner found that there was no evidence of a deformity or 
increased bone density of the left ankle, indicative of a 
previous fracture, and the April 2004 VA examiner found that 
it the veteran did not have a current left ankle disability 
related to his military service.  See also Boyer v. West, 
210 F.3d 1351, 1353 (Fed. Cir. 2000) ("A veteran seeking 
disability benefits must establish . . . the existence of a 
disability [and] a connection between the veteran's service 
and the disability . . .").   

Moreover, the veteran did not have any complaints related to 
his feet until 2002, wherein the veteran was diagnosed with 
plantar heel spurs and pes cavus.  In the absence of 
demonstration of continuity of symptomatology, the initial 
demonstration of the disability at issue, decades after 
service, is too remote from service to be reasonably related 
to service.  See Maxson v. Gober, 230 F.3d 1330 (Fed. Cir. 
2000).  Additionally, the January 2003 clearly found that, in 
the absence of an in-service injury, these findings could not 
be related to his military service.  Also, the February 2003 
VA examiner concluded that the degenerative changes of the 
veteran's feet were likely related to his cavus deformity, 
and not an in-service injury.  See Mercado-Martinez v. West, 
11 Vet. App. 415, 419 (1998) ("In order for service 
connection for a particular disability to be granted, a 
claimant must establish he or she has that disability and 
that there is 'a relationship between the disability and an 
injury or disease incurred in service or some other 
manifestation of the disability during service.'"  Citing 
Cuevas v. Principi, 3 Vet. App. 542, 548 (1992)).  

Therefore, the only evidence portending that the veteran has 
a bilateral foot disability, a left ankle disability, and 
congestive heart failure related to his service, comes from 
him personally.  As a layperson, the veteran simply does not 
have the necessary medical training and/or expertise to 
diagnose or determine the etiology of a disability.  See 
Espiritu v. Derwinski, 2 Vet. App. 492, 494-95 (1992).  See, 
too, Savage v. Gober 10 Vet. App. at 495-498, indicating 
that, even in situations of continuity of symptomatology 
after service, there still must be medical evidence relating 
the current conditions at issue to that symptomatology.  Id.  
As such, his allegations, alone, have no probative value 
without medical evidence substantiating them.  So the 
preponderance of the evidence is against his claims, in turn, 
meaning the benefit-of-the-doubt rule does not apply.  
See 38 U.S.C.A. § 5107; 38 C.F.R. § 3.102; Alemany v. Brown, 
9 Vet. App. 518, 519 (1996).

Earlier Effective Dates

Legal Criteria

The statutory and regulatory guidelines for determining the 
effective date of an award of disability compensation are set 
forth in 38 U.S.C.A. § 5110 (West 2002) and 38 C.F.R. § 3.400 
(2007).  Except as otherwise provided, the effective date of 
an evaluation and an award of compensation based on an 
original claim, a claim reopened after a final disallowance, 
or a claim for increase will be the date the claim was 
received or the date entitlement arose, whichever is later.  
See 38 C.F.R. § 3.400.  

The effective date of an award of service connection will be 
the day following the date of separation from service - if 
the veteran filed a claim within one year after service.  
Otherwise, the effective date will be the date of receipt of 
his claim.  38 U.S.C.A. § 5110(a), (b)(1); 38 C.F.R. § 
3.400(b)(2). 

In cases involving a claim for higher compensation, 
the effective date will be the earliest date as of which it 
is factually ascertainable that an increase in disability 
occurred if the claim is received within one year from that 
date; otherwise, the effective date is the date the claim is 
received.  See 38 U.S.C.A. § 5110(b)(2) (West 2002); 
38 C.F.R. § 3.400(o)(2) (2007).  See also Harper v. Brown, 10 
Vet. App. 125 (1997).

The applicable statutory and regulatory provisions require 
that VA look to all communications from the veteran that may 
be interpreted as applications or claims, both formal and 
informal, for benefits.  VA is required to identify and act 
on informal claims for benefits.  See 38 U.S.C.A. § 5102; 
38 C.F.R. § 3.1(p), 3.155(a).  See also Servello v. 
Derwinski, 3 Vet. App. 196, 198-200 (1992).  An informal 
claim must identify the benefit sought.  See 38 C.F.R. 
§ 3.155(a).

In order for benefits to be paid under the laws administered 
by the VA, a specific claim in the form prescribed by the 
Secretary must be filed.  See 38 U.S.C.A. § 5101; 38 C.F.R. 
§ 3.151(a).  All claims for benefits filed with the VA, 
formal or informal, must be in writing.  See Rodriguez v. 
West, 189 F.3d 1351 (Fed. Cir. 1999).

Analysis

Service connection for PTSD was granted by a rating decision 
dated in November 2001, and an initial 10 percent rating was 
assigned effective from October 17, 1996.  Notice of the 
determination was issued later that month, and an appeal was 
taken as to the initial rating assigned.  Additional 
treatment records were subsequently obtained, and a February 
2003 rating decision granted a 30 percent rating, effective 
April 4, 2002.  Notice of that determination with his 
appellate rights was issued, and the veteran continued to 
appeal the 30 percent rating assigned, as well as requested 
an earlier effective date for the grant of an increased 
disability rating.

In this regard, the veteran and his representative assert 
that the veteran's symptoms prior to April 4, 2002 are 
sufficient to sustain a 30 percent disability evaluation for 
his service-connected PTSD.  However, there has been no 
demonstration by competent clinical evidence of record that 
the rating criteria for a disability evaluation of 30 percent 
for the veteran's service-connected PTSD were met at any time 
prior to the veteran's submission of a statement again 
asserting that he was entitled to an increased disability 
rating for his PTSD, received on April 4, 2002.  Prior to 
that date, the veteran did not provide objective evidence 
that demonstrated that his PTSD symptoms were sufficient to 
warrant a rating in excess of 10 percent.  In this regard, 
the Board points out that the veteran's treatment records 
prior to that period, including VA treatment notes, indicate 
that the veteran's mental status was within normal limits.  
The first objective evidence that the veteran's PTSD symptoms 
warranted a 30 percent disability evaluation was at his 
January 7, 2003 VA examination.  According to that report, 
the veteran complained of hypervigilance and difficulty 
sleeping, but denied hallucinations, delusions, and anxiety.  
On mental status examination, the impression was PTSD, with a 
Global Assessment of Functioning (GAF) score of 58 to 60.  
GAF scores of 51 to 60 are indicative of moderate symptoms 
such as a flat affect or occasional panic attacks, or 
moderate difficulty in social or occupational functioning 
(i.e., few friends, conflicts with peers).   See the Fourth 
Edition of the American Psychiatric Association's Diagnostic 
and Statistical Manual of Mental Disorders (DSM-IV).  See, 
too, 38 C.F.R. § 4.130.  
 
Although the veteran was found to have symptoms sufficient 
for a 30 percent disability rating upon evaluation in January 
2003, there is no objective evidence demonstrating the 
manifestations and severity of the veteran's PTSD prior to 
that date.  As such, the effective date for the grant of the 
30 percent rating for his service-connected PTSD is already 
earlier than the first date in which it was factually 
ascertainable that his symptomatology had worsened.  
See 38 C.F.R. § 3.400(b), (o).  See, too, Meeks v. West, 216 
F.3d 1363 (Fed. Cir. 2000) (the date of entitlement to award 
of benefits, i.e., service connection, does not necessarily 
coincide with the date entitled to a certain rating).

For these reasons and bases, the preponderance of the 
evidence is against the veteran's claim, meaning the benefit-
of-the-doubt rule is inapplicable.  See Alemany v. Brown, 9 
Vet. App. 518, 519 (1996).

Increased Disability Evaluation

Legal Criteria

Disability ratings are determined by evaluating the extent to 
which a veteran's service-connected disability adversely 
affects his or her ability to function under the ordinary 
conditions of daily life, including employment, by comparing 
his or her symptomatology with the criteria set forth in the 
Schedule for Rating Disabilities.  See 38 U.S.C.A. § 1155; 
38 C.F.R. § 4.1.  If two ratings are potentially applicable, 
the higher rating will be assigned if the disability more 
nearly approximates the criteria required for that rating; 
otherwise, the lower rating will be assigned.  See 38 C.F.R. 
§ 4.7.  Any reasonable doubt regarding the degree of 
disability will be resolved in favor of the veteran.  See 
38 C.F.R. § 4.3.

A disability rating may require re-evaluation in accordance 
with changes in a veteran's condition.  Thus, it is essential 
that the disability be considered in the context of the 
entire recorded history when determining the level of current 
impairment.  See 38 C.F.R. § 4.1.  See also Schrafrath v. 
Derwinski, 1 Vet. App. 589 (1991).  Nevertheless, where, as 
here, the veteran is appealing the rating for an already 
established service-connected condition, his present level of 
disability is of primary concern.  See Francisco v. Brown, 7 
Vet. App. 55, 58 (1994).

The Board notes that staged ratings are appropriate for an 
increased-rating claim when the factual findings show 
distinct time periods where the service-connected disability 
exhibits symptoms that would warrant different ratings.  Hart 
v. Mansfield, No. 05-2424, 2007 WL 4098218, at *3 (U.S. Vet. 
App. Nov. 19, 2007).  In this case, the increased rating 
claim was received in October 1995.  As such, the rating 
period for consideration on appeal is from October 1994.  38 
C.F.R. § 3.400 (2007)

In addition, where an award of service connection for a 
disability has been granted and the assignment of an 
initial evaluation for that disability is disputed, separate 
evaluations may be assigned for separate periods of time 
based on the facts found.  In other words, evaluations may be 
"staged."  See Fenderson v. West, 12 Vet. App. 119, 125-26 
(1999).  This, in turn, will compensate the veteran for times 
since the effective date of his award when his disability may 
have been more severe than at other times during the course 
of his appeal.

Analysis

Osteophyte of the Right Tibia and Fibula

The veteran presently has a 20 percent rating under 38 C.F.R. 
§ 4.71a, Diagnostic Code 5262.  Under Diagnostic Code 5262, 
a 20 percent rating is warranted for malunion of the tibia 
and fibula with moderate ankle or knee disability.  The next 
higher 30 percent rating is warranted for malunion of the 
tibia and fibula with marked knee or ankle disability.  The 
next higher 40 percent rating is warranted for nonunion of 
the tibia and fibula with loose motion requiring a brace.  
See 38 C.F.R. § 4.71a, Diagnostic Code 5262 (2007).

Considering these rating criteria in relation to the relevant 
evidence of record, the Board finds that the veteran's 
current 20 percent rating is most appropriate, and that a 
higher rating is not warranted.  38 C.F.R. § 4.7.  The 
objective clinical evidence of record does not show that he 
has marked disability of the knee or ankle or nonunion of his 
right tibia and fibula.  

While the Board acknowledges that the veteran has repeatedly 
complained of discomfort and instability of the right leg, 
the Board notes that the December 2000 and January 2003 VA 
examination reports indicate that the veteran had range of 
motion to 130 degrees, without evidence of deformity, atrophy 
or misalignment.  There was no evidence of effusion or 
instability and Lachman's and McMurray's tests were negative.  
Radiology reports from the December 2000 examination indicate 
that the veteran had an osteochondroma of the right proximal 
fibula.  A January 2003 showed early degenerative changes of 
the right knee, but there was no evidence of crepitus, 
arthrosis, or tenderness.  Patellar tracking was normal in 
January and February 2003.  Moreover, in April 2004, he had 
range of motion to 140 degrees, without evidence of swelling, 
tenderness to palpation, atrophy, fatigue, weakness, 
instability, or subluxation.  This is essentially normal 
range of motion.  See 38 C.F.R. § 4.71, Plate II (full range 
of motion for the knees is from 0 to 140 degrees, extension 
to flexion).  His range of motion was greater than that 
required for even the lowest possible rating (of 0 percent) 
under Diagnostic Codes 5260 and 5261 for flexion and 
extension, respectively.  

The Board acknowledges that the April 2006 VA examination 
showed limitation of motion to 90 degrees, but points out 
that the veteran would not allow testing of the knee due to 
subjective complaints of pain.  The Board also acknowledges 
that the medical evidence indicates that his symptoms 
primarily consist of pain, some joint line tenderness, and 
subjective complaints of instability, particularly after 
prolonged activity.  There is no objective clinical 
indication, however, that he has additional functional 
impairment, which would support an even higher rating.  

In concluding the veteran is not entitled to a higher rating 
for his osteophyte of the right tibia and fibula, the Board 
has considered as well whether he has additional functional 
loss due to his pain, or because of weakness, premature or 
excess fatigability, incoordination, etc.  See DeLuca v. 
Brown, 8 Vet. App. 202 (1995), citing 38 C.F.R. §§ 4.40, 
4.45, and 4.59.  He reports experiencing right knee pain, 
with exacerbations from prolonged standing and walking.  But, 
he also acknowledges that anti-inflammatory medications 
alleviated pain, and the December 2000 VA examiner found that 
the source of the veteran's pain was vague and that the 
absence of atrophy suggested that there was less likely to be 
diminution of function.  On VA examination in April 2004, 
there was no objective clinical indication that his pain 
causes additional functional impairment on repetitive use; 
there was no evidence of fatigue, weakness, or lack of 
endurance.  As a result, his current 20 percent rating 
adequately compensates him for the extent of his pain, 
including the effect on his range of motion.  

The Board also has considered whether the veteran may be 
entitled to higher ratings under other potentially applicable 
Diagnostic Codes, including Diagnostic Codes 5256 and 5257.  
But the evidence indicates he does not have ankylosis in 
either knee to be rated under Diagnostic Code 5256.  
Ankylosis means complete bony fixation of his knee in a 
certain position, either favorable or unfavorable.  See Lewis 
v. Derwinski, 3 Vet. App. 259 (1992).  See also Dinsay v. 
Brown, 9 Vet. App. 79, 81 (1996).  In addition, there is no 
objective clinical evidence demonstrating that the veteran's 
osteophyte of the right tibia and fibula causes recurrent 
subluxation or lateral instability, as required to be rated 
under Diagnostic Code 5257.  As such, the Board does not find 
that a higher disability evaluation is warranted under 
Diagnostic Codes 5256 or 5257.

Finally, the Board has considered whether the veteran is 
entitled to a higher rating on an extra-schedular basis.  
However, the record does not present such "an exceptional or 
unusual disability picture as to render impractical the 
application of the regular rating schedule standards."  See 
38 C.F.R. § 3.321(b)(1).  There has been no showing by him 
that the osteophyte of the right tibia and fibula has caused 
marked interference with his employment (meaning above and 
beyond that contemplated by his current 20-percent rating) or 
necessitated frequent periods of hospitalization so as to 
render impractical the application of the regular rating 
schedule standards.  Accordingly, the Board does not have to 
refer this case to the Director of Compensation and Pension 
Service for extra-schedular consideration.  See Bagwell v. 
Brown, 9 Vet. App. 337, 338-9 (1996); Floyd v. Brown, 9 Vet. 
App. 88, 96 (1996); Shipwash v. Brown, 8 Vet. App. 218, 227 
(1995).

In conclusion, the Board finds that the preponderance of the 
evidence is against assigning a rating higher than 20 percent 
for the osteophyte of the right tibia and fibula, on either a 
schedular or extra-schedular basis.  Since the preponderance 
of the evidence is against his claim, there is no reasonable 
doubt to resolve in his favor.  See 38 C.F.R. § 4.3; Alemany 
v. Brown, 9 Vet. App. 518, 519 (1996).

Degenerative Disc Disease of the Cervical Spine

It is observed that the schedular criteria for evaluating 
disabilities of the spine have undergone revision during the 
pendency of this appeal.  The veteran is currently evaluated 
as 30 percent disabling, effective August 2000.  The first 
amendment to the rating criteria for spinal disabilities 
affected Diagnostic Code 5293 and went into effect on 
September 23, 2002.  67 Fed. Reg. 54,345 (Aug. 22, 2002).  
The next amendment affected general diseases of the spine and 
became effective September 26, 2003.  68 Fed. Reg. 41,454 
(Aug. 27, 2003).  The Board will analyze the veteran's claim 
with respect to the pertinent laws for all of the above 
periods.

The Board notes that, where the amended regulations expressly 
provide for an effective date, and do not allow for 
retroactive application, the veteran is not entitled to 
consideration of the amended regulations prior to the 
established effective date.  See generally 38 U.S.C.A. § 
5110(g) (West 2002).  

The Board will first consider whether the schedular criteria 
in effect prior to September 23, 2002, serve as a basis for 
an increased rating here.  Diagnostic Code 5287, pertaining 
to ankylosis, provides a 40 percent disability evaluation for 
unfavorable ankylosis of the cervical spine.  See Lewis v. 
Derwinski, 3 Vet. App. 259 (1992) (defining ankylosis as the 
complete immobility of a joint in a fixed position).  The 
evidence establishes that the veteran has been diagnosed with 
a degenerative disc disease.  However, the veteran retained 
range of motion and there is no evidence that he has a fixed 
deformity of the cervical spine.  As such, the Board does not 
believe that an evaluation in excess of 30 percent under 
Diagnostic Code 5287 is warranted.  Diagnostic Code 5290, 
concerning limitation of cervical motion, does not afford a 
rating in excess of 30 percent.  As such, that Code section 
cannot serve as a basis for an increased rating here.  Thus, 
an increased rating is also not possible under that Code 
section.  

The Board must also consider other applicable Diagnostic 
Codes, including Diagnostic Code 5285.  With regard to the 
criteria for residuals of fractured vertebra without cord 
involvement under Diagnostic Code 5285, the Board finds that 
the veteran has no demonstrable deformity of a vertebral body 
and the vertebral bodies had normal alignment.  

The only remaining relevant Diagnostic Code prior to 
September 23, 2002, is 5293, pertaining to intervertebral 
disc syndrome.  Under that Code section, a 40 percent rating 
is warranted for severe impairment, with recurring attacks 
and intermittent relief.  The Board does not find support for 
the next-higher 40 percent rating under the old version of 
Diagnostic Code 5293.  Indeed, the evidence fails to indicate 
muscle spasms or neurological findings indicative of 
neuropathy.  As such, the Board finds that such diagnosis 
does not establish that the disability picture as a whole 
more nearly approximates the criteria for a 40 percent 
rating.

Effective September 23, 2002, the Diagnostic criteria for 
intervertebral disc syndrome under Code section 5293 
underwent revision.  As revised, for the period from 
September 23, 2002 to September 25, 2003, Diagnostic Code 
5293 states that intervertebral disc syndrome is to be 
evaluated either based on the total duration of 
incapacitating episodes over the past 12 months, or by 
combining under 38 C.F.R. § 4.25 the separate evaluations of 
its chronic orthopedic and neurologic manifestations along 
with evaluations for all other disabilities, whichever method 
results in the higher evaluation.  

Under Diagnostic Code 5293, as in effect from September 23, 
2002 to September 25, 2003, a 40 percent rating is warranted 
for incapacitating episodes having a total duration of at 
least 4 weeks but less than 6 weeks during the last 12 
months.  A 60 percent disability rating is warranted where 
the evidence reveals incapacitating episodes having a total 
duration of at least 6 weeks during the past 12 months.  

Note (1) to the new version of Diagnostic Code 5293 defines 
an "incapacitating episode" as "a period of acute signs 
and symptoms due to intervertebral disc syndrome that 
requires bed rest prescribed by a physician and treatment by 
a physician.  

The evidence does not establish incapacitating episodes, as 
defined by Note 1 to Diagnostic Code 5293, having a total 
duration of at least 6 weeks during a previous 12-month 
period.  Indeed, there is no evidence of any bed rest 
prescribed by a physician.  Therefore, the revised version of 
Diagnostic Code 5293, as in effect from September 23, 2002 to 
September 25, 2003, cannot serve as a basis for an increased 
rating on the basis of incapacitating episodes.

Under the revised version of Diagnostic Code 5293, as in 
effect from September 23, 2002 to September 25, 2003, the 
Board must also consider whether separate evaluations for 
chronic orthopedic and neurologic manifestations of the 
service-connected back disability, when combined under 
38 C.F.R. § 4.25 with evaluations for all other disabilities, 
results in a higher combined disability rating.  "Chronic 
orthopedic and neurologic manifestations" were defined as 
"orthopedic and neurologic signs and symptoms resulting from 
intervertebral disc syndrome that are present constantly, or 
nearly so."  

The Board will first analyze the chronic orthopedic 
manifestations of the veteran's degenerative disc disease of 
the cervical spine.  As noted above, one relevant Diagnostic 
Code for consideration in this regard is Diagnostic Code 
5290, concerning limitation of motion of the cervical spine.  

Under Diagnostic Code 5290, where the evidence reveals severe 
limitation of cervical motion, a 30 percent rating is 
warranted.  

No treatment records for the veteran's degenerative changes 
of the cervical spine are available for this period.  
Nonetheless, regarding range of cervical motion, upon VA 
examination in January 2003, the veteran had forward flexion 
to 20 degrees, extension to 20 degrees, lateral rotation to 
20 degrees, and lateral bending to 10 degrees.  The range of 
motion findings detailed above signify disability.  
Therefore, in evaluating the degree of disability under 
Diagnostic Code 5290, the Board must also consider additional 
functional limitation due to factors such as pain, weakness, 
incoordination and fatigability.  See 38 C.F.R. §§ 4.40 and 
4.45 and DeLuca v. Brown, 8 Vet. App. 202, 206-07 (1995).  
While the Board acknowledges that the veteran had decreased 
range of motion upon testing, there was no evidence of 
tenderness, incoordination, weakness, or fatigability.  As 
such, the veteran's current 30 percent disability evaluation 
under Diagnostic Code 5290 effective contemplates the 
veteran's overall disability picture, even considering 
DeLuca.  

Based on the above, the Board finds that, when considering 
additional functional limitation due to pain, the orthopedic 
manifestations of the veteran's lumbar spine disability 
warrant a 30 percent evaluation under Diagnostic Code 5290.  
Moreover, no alternate Code sections afford a rating in 
excess of that amount based on limitation of motion.  Indeed, 
as the medical evidence does not demonstrate functional 
impairment comparable to ankylosis, even with consideration 
of additional functional impairment due to pain, Diagnostic 
Code 5287 is not for application.  Moreover, as noted above, 
under Diagnostic Code 5285, no demonstrable deformity of a 
vertebral body has been demonstrated.  Hence, the orthopedic 
manifestations of the disability at issue warrant a 30 
percent rating, and no more. 

The Board will now determine an appropriate rating for the 
veteran's neurological manifestations of his service-
connected degenerative changes of the cervical spine.  
In the present case, the objective neurological findings 
relate to the upper extremities.  Thus, 38 C.F.R. § 4.124a, 
Diagnostic Codes 8510-8513 are potentially applicable.  

The Board will now determine an appropriate rating for the 
veteran's neurological manifestations of his service-
connected degenerative changes of cervical spine.  In the 
present case, there has been no demonstration of neurologic 
manifestations related to the upper extremities.  The January 
2003 VA examiner found that the veteran had no complaints of 
numbness.  Thus, the veteran is not entitled to a separate 10 
percent rating under Diagnostic Codes 8510, 8511, 8512, or 
8513 for neurologic manifestations of the disability at 
issue.  

In sum, as instructed by the revised version of Diagnostic 
Code 5293, in effect through September 25, 2003, the Board 
has considered the degenerative changes of the cervical 
spine.  As discussed above, there is no basis for a 
disability evaluation in excess of 30 percent, nor is there a 
basis for a separate evaluation for neurological deficits.

Finally, the diagnostic criteria pertinent to spinal 
disabilities in general were again revised effective 
September 26, 2003 (as codified in relevant part at 38 C.F.R. 
§ 4.71, Diagnostic Codes 5237, 5238, 5243 (2004).  Under 
these relevant provisions, a 30 percent disability evaluation 
is warranted for forward flexion of the cervical spine to 15 
degrees or less or favorable ankylosis of the entire cervical 
spine.  A 40 percent evaluation is warranted for unfavorable 
ankylosis of the entire cervical spine, forward flexion of 
the thoracolumbar spine 30 degrees or less, or favorable 
ankylosis of the entire thoracolumbar spine.  Unfavorable 
ankylosis of the entire thoracolumbar spine warrants a 50 
percent rating.  Finally, unfavorable ankylosis of the entire 
spine warrants a 100 percent evaluation.  38 C.F.R. § 4.71a, 
38 C.F.R. § 4.71a, Diagnostic Code 5235 for vertebral 
fracture; Diagnostic Code 5237 for cervical strain; 
Diagnostic Code 5242 for degenerative arthritis of the spine; 
and Diagnostic Code 5243 for intervertebral disc syndrome.  

In addition to evaluating intervertebral disc syndrome 
(Diagnostic Code 5243) under the general rating formula for 
diseases and injuries of the spine, outlined above, it may 
also be rated on incapacitating episodes, depending on 
whichever method results in the higher evaluation when all 
service-connected disabilities are combined under 38 C.F.R. 
§ 4.25.  The rating criteria for intervertebral disc syndrome 
based on incapacitating episodes remain the same as those 
effective September 23, 2002, as outlined above.  As 
discussed above, the preponderance of the competent clinical 
evidence of record is against an evaluation in excess of 30 
percent for the disability at issue based on incapacitating 
episodes of intervertebral disc syndrome.  

Similarly, the competent clinical evidence of record is 
against an evaluation in excess of 30 percent for the 
disability at issue, based on limitation of motion under the 
general rating formula for disease or injury of the spine, 
effective September 26, 2003, for Diagnostic Codes 5237, 
5242, and 5243.  Indeed, a finding of ankylosis of the lumbar 
spine is required in order for the veteran to qualify for a 
40 percent evaluation under the General Rating Formula for 
Disabilities of the Spine based on limitation of motion.  
Moreover, while VA examination in April 2004 did indicate 
decreased pain upon motion, tenderness to palpation, and 
muscle spasms, the veteran's disability picture is not found 
to be more comparable to ankylosis based on additional 
functional limitation of motion due to factors such as pain 
and weakness.  

The Board has reviewed the competent evidence and also finds 
no support for assignment of a higher evaluation under the 
law in effect prior to September 26, 2003 for the period from 
September 26, 2003.  The law most favorable to the veteran is 
for application when there has been a change in the law 
during the pendency of the appeal.  (However, there can be no 
application of the revised law for the period prior to the 
effective date.)  While the veteran's VA treatment records do 
not indicate whether he had any limitation of motion, the 
veteran's April 2004 VA examination report states that the 
veteran had 30 degrees of forward flexion and 20 degrees of 
extension.  There was no finding of favorable or unfavorable 
ankylosis of the entire cervical spine or forward flexion of 
the thoracolumbar spine to 30 degrees or less, and the Board 
finds that severe limitation of motion of the cervical spine, 
even with consideration of pain, is not equivalent to 
ankylosis, as in effect prior to September 26, 2003.  

The Board does acknowledge consideration of additional 
functional impairment due to factors such as pain, weakness 
and fatigability.  See 38 C.F.R. §§ 4.40 and 4.45 and DeLuca 
v. Brown, 8 Vet. App. 202, 206-07 (1995).  Regarding range of 
motion, the veteran's VA medical records indicated the 
veteran had pain upon range of motion testing, but that there 
was no evidence of incoordination, weakness, or fatigability.  
The veteran has muscle strength of 4 out of 5 and normal 
reflexes at his April 2004 and November 2007 VA examinations.

The Board finds that the veteran's subjective complaints have 
been contemplated in the current rating assignment, as 
discussed above.  The overall evidence, for the period from 
September 26, 2003 does not reveal a disability picture most 
nearly approximating a 40 percent evaluation even with 
consideration of whether there was additional functional 
impairment due to DeLuca factors.

Thus, based on the analysis of those criteria set forth 
above, the veteran remains entitled to no more than a 30 
percent evaluation for the orthopedic manifestations of his 
service-connected degenerative changes of the cervical spine, 
for the period from September 26, 2003.  

With consideration of the provisions of Note (1) of the 
General Rating Formula for Diseases and Injuries of the 
Spine, the Board notes that the neurologic manifestations of 
the disability at issue are unchanged.  The Board notes that 
there is no evidence of record for the relevant time period 
which demonstrates that the veteran experiences any 
neurologic symptomatology.  The Board acknowledges that the 
veteran complained of numbness of the upper extremities, but 
the objective medical evidence demonstrates that the 
veteran's neurologic evaluations are repeatedly negative, and 
do not allow for a finding of neurologic manifestations of 
the veteran's degenerative changes of the cervical spine.  
Thus, he is not entitled to a separate, compensable rating 
under Diagnostic Code 8510-8513 for the neurologic 
manifestations of the disability at issue.

Finally, the evidence does not reflect that the disability at 
issue caused marked interference with employment (i.e., 
beyond that already contemplated in the assigned evaluation), 
or necessitated any frequent periods of hospitalization, such 
that application of the regular schedular standards is 
rendered impracticable.  Hence, assignment of an extra-
schedular evaluation under 38 C.F.R. § 3.321 (2007) is not 
warranted.

Status-post Fracture of the Right Ankle

Presently, the veteran's status-post fracture of the right 
ankle is evaluated as 20 percent disabling pursuant to 38 
C.F.R. § 4.71a, Diagnostic Code 5271.  A 20 percent 
disability evaluation is assigned for marked limited motion 
of the ankle.  See 38 C.F.R. § 4.71a, Diagnostic Code 5271.  
There is no higher disability evaluation available under 
Diagnostic Code 5271.  Therefore, the Board must determine 
whether any other applicable code provision warrants a higher 
evaluation for the veteran's disability.

Diagnostic Code 5270 provides for evaluations higher than 20 
percent where the ankle is ankylosed.  See 38 C.F.R. § 4.71a, 
Diagnostic Code 5271.  For a higher evaluation of 30 percent, 
Diagnostic Code 5271 requires ankylosis of the ankle in 
plantar flexion of between 30 and 40 degrees, or in 
dorsiflexion between 0 and 10 degrees.  Ankylosis is 
"[s]tiffening or fixation of a joint as the result of a 
disease process, with fibrous or bony union across the 
joint."  See Disnay v. Brown, 9 Vet. App. 79, 81 (1996) 
(citing Stedman's Medical Dictionary 87 (25th ed. 1990)). 

In reviewing the rating criteria in relation to the evidence 
for consideration, the Board finds that the veteran's 
disability picture is most consistent with the currently 
assigned 20 percent disability evaluation.  The objective 
clinical evidence of record demonstrates that the veteran has 
marked limitation of motion of his right ankle, but does not 
show the veteran has ankylosis of the ankle in plantar 
flexion between 30 and 40 degrees, or in dorsiflexion between 
0 and 10 degrees to warrant a 30 percent disability 
evaluation under Diagnostic Code 5270.  Significantly, 
although the veteran's most recent VA examination showed that 
he had range of motion of the right ankle from zero (0) to 5 
degrees in dorsiflexion and from zero (0) to 10 degrees in 
plantar flexion, there is no medical evidence that the 
veteran has ankylosis.  See 38 C.F.R. § 4.71, Plate II (full 
range of motion for the ankles is zero (0) to 20 degrees 
dorsiflexion and zero (0) to 45 degrees plantar flexion).  
Rather, the veteran has painful range of motion due to 
residual strain related to a recent fracture.  Therefore, the 
Board finds that the veteran's right ankle symptomatology 
most closely fits within the criteria for the currently 
assigned 20 percent disability evaluation.

In concluding the veteran is not entitled to a higher rating 
for his right ankle disability, the Board has considered as 
well whether he has additional functional loss - over and 
beyond that objectively shown - due to his pain, or because 
of weakness, premature or excess fatigability, 
incoordination, etc.  See DeLuca v. Brown, 8 Vet. App. 202 
(1995), citing 38 C.F.R. §§ 4.40, 4.45, and 4.59.  The Board 
acknowledges that the veteran reported lack of endurance and 
pain as upon repetitive motion testing at his VA compensation 
examination, but points out that he denied fatigue and 
weakness, and that his range of motion remained unchanged 
with repetitive testing.  As a result, his current 20 percent 
rating adequately compensates him for the extent of his pain, 
including insofar as its resulting affect on his range of 
motion.  

Finally, the Board has considered whether the veteran is 
entitled to a higher rating on an extra-schedular basis.  
However, the record does not present such "an exceptional or 
unusual disability picture as to render impractical the 
application of the regular rating schedule standards."  See 
38 C.F.R. § 3.321(b)(1).  There has been no showing by him 
that the status-post fracture of the right ankle caused 
marked interference with his employment (meaning above and 
beyond that contemplated by his current 20-percent rating) or 
necessitated frequent periods of hospitalization so as to 
render impractical the application of the regular rating 
schedule standards.  Accordingly, the Board does not have to 
refer this case to the Director of Compensation and Pension 
Service for extra-schedular consideration.  See Bagwell v. 
Brown, 9 Vet. App. 337, 338-9 (1996); Floyd v. Brown, 9 Vet. 
App. 88, 96 (1996); Shipwash v. Brown, 8 Vet. App. 218, 227 
(1995).

In conclusion, the Board finds that the preponderance of the 
evidence is against assigning a rating higher than 20 percent 
for the status-post fracture of the right ankle, on either a 
schedular or extra-schedular basis, before and after the 
temporary total convalescence rating.  As the preponderance 
of the evidence is against the claim, there is no reasonable 
doubt to resolve in his favor.  See 38 C.F.R. § 4.3; Alemany 
v. Brown, 9 Vet. App. 518, 519 (1996).

PTSD

According to the current regulations, a mental disorder 
should be evaluated "based on all the evidence of record 
that bears on occupational and social impairment . . . ."  
See 38 C.F.R. § 4.126(a) (2007).  Since April 4, 2002, his 
PTSD is evaluated as 30-percent disabling.

Under 38 C.F.R. § 4.130, Diagnostic Code 9411, a 30 percent 
disability rating is warranted where there is occupational 
and social impairment with occasional decrease in work 
efficiency and intermittent periods of inability to perform 
occupational tasks (although generally functioning 
satisfactorily, with routine behavior, self-care, and 
conversation normal), due to such symptoms as:  depressed 
mood, anxiety, suspiciousness, panic attacks (weekly or less 
often), chronic sleep impairment, and mild memory loss.

Whereas a 50 percent disability rating requires occupational 
and social impairment with reduced reliability and 
productivity due to such symptoms as:  flattened affect; 
circumstantial, circumlocutory, or stereotyped speech; panic 
attacks more than once a week; difficulty in understanding 
complex commands; impairment of short-term and long-term 
memory (e.g., retention of only highly learned material, 
forgetting to complete tasks); impaired judgment; impaired 
abstract thinking; disturbances of motivation and mood; 
difficulty in establishing and maintaining effective work and 
social relationships.  See 38 C.F.R. § 4.130, Code 9411.

Upon reviewing the rating criteria in relation to the medical 
evidence for the period since April 4, 2002, the Board finds 
that the veteran's overall disability picture is consistent 
with the currently assigned 30 percent rating, and that a 
higher evaluation is not warranted.  

The objective clinical evidence of record does not show that 
the veteran has difficulty understanding complex commands, 
impaired memory, impaired insight or judgment, disturbances 
of motivation and mood, or difficulty maintaining 
relationships.  His VA examination reports indicate he is 
correctly oriented (to time, person, place, situation, etc.) 
and cooperative, with adequate grooming.  In addition, there 
is no objective clinical evidence of delusions, suicidal or 
homicidal ideation, or hallucinations.  There also is no 
persuasive evidence of obsessive-compulsive behavior, 
phobias, panic attacks, or poor impulse control.  Nor is 
there any evidence of any psychomotor retardation, 
inappropriate behavior, or abnormal involuntary movement.  
Likewise, his speech is coherent and relevant and there is no 
evidence of an impaired thought process or psychoses.  
Records also show he is able to participate in many 
activities of daily living - despite his nightmares and mood 
swings, which are already contemplated by the currently 
assigned 30 percent evaluation.  

Additionally, the veteran's Global Assessment of Functioning 
(GAF) score, as a result of the impact of his service-
connected PTSD were 58 to 60 and 60, respectively, at his 
January 2003 and May 2006 VA examinations.  GAF scores of 51 
to 60 are indicative of moderate symptoms such as a flat 
affect or occasional panic attacks, or moderate difficulty 
in social or occupational functioning (i.e., few friends, 
conflicts with peers).   Furthermore, the November 2007 VA 
examiner found that the veteran's symptomatology resulted in 
no more than moderate levels of impairment.  See also 
38 C.F.R. § 4.130 and Richard v. Brown, 9 Vet. App. 266, 267 
(1996).   As such, there is no justification for increasing 
the rating for his PTSD on the basis of his GAF scores; they 
clearly exceed the requirements for a rating higher than 30 
percent.

The Board also has considered whether the veteran is entitled 
to a greater level of compensation on an extra-schedular 
basis.  However, the record does not present such an 
exceptional or unusual disability picture so as to render 
impractical the application of the regular rating schedule 
standards.  See 38 C.F.R. § 3.321(b)(1).  There has been no 
showing by him or anyone on his behalf that his PTSD has 
caused marked interference with his employment (beyond that 
contemplated by his 30 percent schedular rating) or that PTSD 
necessitated frequent periods of hospitalization such that 
application of the regular schedular rating standards is 
rendered impracticable.  As such, the Board finds that this 
case does not warrant referral to the Director of 
Compensation and Pension Service for extra-schedular 
consideration.  See Bagwell v. Brown, 9 Vet. App. 337, 338-9 
(1996); Floyd v. Brown, 9 Vet. App. 88, 96 (1996); Shipwash 
v. Brown, 8 Vet. App. 218, 227 (1995).

The preponderance of the competent evidence reveals that the 
veteran does not meet the criteria for a rating in excess of 
30 percent, for the period since April 4, 2002, for PTSD.   
Accordingly, the preponderance of the evidence is against 
the claim, it must be denied because the benefit-of-the-doubt 
rule is inapplicable.  See 38 C.F.R. § 4.3; Alemany v. Brown, 
9 Vet. App. 518, 519 (1996).

Entitlement to a TDIU

Legal Criteria

Total disability will be considered to exist when there is 
present any impairment of mind or body that is sufficient to 
render it impossible for the average person to follow a 
substantially gainful occupation.  Total disability may or 
may not be permanent, but total ratings will not be assigned, 
generally, for temporary exacerbations or acute infectious 
diseases - except where specifically prescribed by VA's 
Rating Schedule.  38 C.F.R. § 3.340; see also Fluharty v. 
Derwinski, 2 Vet. App. 409, 411 (1992); Hatlestad (I) v. 
Derwinski, 1 Vet. App. 164, 165 (1991).

Total disability ratings are authorized for any disability - 
or combination of disabilities - for which the Rating 
Schedule prescribes a 100 percent disability evaluation, or, 
with less disability, if certain criteria are met.  Id.  
Where the schedular rating is less than total, a total 
disability rating for compensation purposes may be assigned 
when the disabled person is unable to secure or follow a 
substantially gainful occupation as a result of his 
disability(ies)-provided that, if there is only one such 
disability, it shall be ratable at 60 percent or more, or if 
there are two or more disabilities, there shall be at least 
one ratable at 40 percent or more, and sufficient additional 
disability to bring the combined rating to 70 percent or 
more.  38 C.F.R. §§ 3.340, 3.341, 4.15, 4.16.  In exceptional 
circumstances, however, where the veteran does not meet the 
aforementioned percentage requirements, a total rating may be 
assigned nonetheless - on an extra-schedular basis - upon a 
showing that he is unable to obtain or retain substantially 
gainful employment.  38 C.F.R. §§ 3.321(b)(1), 4.16(b). 

In determining whether an individual is unemployable by 
reason of service-connected disability, consideration must be 
given to the type of employment for which the veteran would 
be qualified.  Such consideration would include education and 
occupational experience.  See Hyder v. Derwinski, 1 Vet. App. 
221, 223 (1992); Ferraro v. Derwinski, 1 Vet. App. 326, 331-
332 (1991).   Age may not be considered a factor.  38 C.F.R. 
§ 3.341 (2007).  Unemployability associated with advancing 
age or nonservice-connected disability may not be used as a 
basis for assignment of a total disability rating.  38 C.F.R. 
§ 4.19 (2007).  

While the regulations do not provide a definition of 
"substantially gainful employment," VA Adjudication Procedure 
Manual, M21-1, Part VI, paragraph 7.09(a)(7), defines the 
term as "that which is ordinarily followed by the nondisabled 
to earn their livelihood with earnings common to the 
particular occupation in the community where the veteran 
resides."  Also, in Faust v. West, 13 Vet. App. 342 (2000), 
the Court defined "substantially gainful employment" as an 
occupation that provides an annual income that exceeds the 
poverty threshold for one person, irrespective of the number 
of hours or days that the veteran actually works and without 
regard to the veteran's earned annual income...."  

"Marginal employment," for example, as a self-employed worker 
or at odd jobs or while employed at less than half of the 
usual remuneration, shall not be considered "substantially 
gainful employment."  38 C.F.R. 4.16(a); see also 
Moore (Robert) v. Derwinski, 1 Vet. App. 356, 358 (1991).

Analysis

The veteran's service-connected disabilities are PTSD, rated 
as 30 percent disabling; degenerative disc disease of the 
cervical spine, rated as 30 percent disabling; osteophyte of 
the right tibia and fibula, rated as 20 percent disabling; 
and status-post fracture of the right ankle, rated as 20 
percent disabling.  His combined disability rating is 70 
percent.  

As such, he does not satisfy the percentage rating standards 
for individual unemployability benefits, although 
consideration to such benefits on an extra-schedular basis 
may be given.  In such an instance, the question then becomes 
whether the veteran's service-connected disabilities preclude 
him from engaging in substantially gainful employment (i.e., 
work which is more than marginal, that permits the individual 
to earn a "living wage"), in view of the nature of his 
educational attainment and occupational experience.  See 
Moore v. Derwinski, 1 Vet. App. 356 (1991).  

The Board finds that the veteran's service-connected 
disabilities do not prevent him from engaging in 
substantially gainful employment.  

The Board concedes that the veteran has not worked since 1985 
and that the veteran is in receipt of Social Security 
benefits.  However, the Board observes that there is no 
evidence that the veteran has attempted to find employment 
since that time.   The Board acknowledges that the veteran, 
on his initial, November 1996 application for TDIU, reported 
that he attempted to find employment and sought any 
vocational training since his injury; however, in his more 
recent, August 2003 claim, he denied having sought employment 
or vocational training.  Nonetheless, he has not provided any 
objective evidence that he had been denied vocational 
training or employment as a result of his service-connected 
disabilities.  Moreover, the veteran's Social Security 
records indicate that the veteran is primarily disabled due 
to a nonservice-connected status-post back injury with 
laminectomy and fusion, as well as nonservice-connected 
peptic ulcer disease.  Similarly, the veteran's worker's 
compensation reports indicate that the veteran's unemployment 
was due to an occupational injury to his lumbar spine in 
October 1985.  Furthermore, the Board points out that the 
veteran remains fully capable of performing his activities of 
daily living.

Moreover, although the Board acknowledges that the veteran 
has received treatment for his service-connected 
disabilities, there is no evidence that he has been 
hospitalized due to his service-connected disorders.  The 
Board acknowledges that the November 2006 VA joints examiner 
found that the veteran's osteophyte of the right tibia and 
fibula renders the veteran unemployable.  Nevertheless, the 
Board points out that the April 2006 VA joints and spine 
examiner, as well as the May 2006 and November 2007 VA 
examiners did not find that the veteran's service-connected 
disorders, standing alone, are sufficiently severe as to 
preclude him from securing or following a substantially 
gainful occupation.  

In conclusion, for the reasons and bases discussed, the Board 
finds that the preponderance of the evidence is against the 
claim of entitlement to a TDIU, so the benefit-of-the-doubt 
rule does not apply.  38 C.F.R. § 4.3; Alemany v. Brown, 
9 Vet. App. 518, 519 (1996).

Specially Adapted Housing

Legal Criteria

To establish entitlement to specially adapted housing under 
38 U.S.C.A. § 2101(a), a veteran must be entitled to 
compensation for permanent and total disability due to (1) 
the loss, or loss of use, of both lower extremities, such as 
to preclude locomotion without the aid of braces, crutches, 
canes, or a wheelchair; (2) blindness in both eyes, having 
only light perception, plus the anatomical loss or loss of 
use of one lower extremity; (3) the loss or loss of use of 
one lower extremity together with residuals of organic 
disease or injury which so affect the functions of balance or 
propulsion as to preclude locomotion without the aid of 
braces, crutches, canes, or a wheelchair; or (4) the loss or 
loss of use of one lower extremity together with the loss or 
loss of use of one upper extremity which so affect the 
functions of balance or propulsion as to preclude locomotion 
without the aid of braces, crutches, canes, or a wheelchair.  
38 C.F.R. § 3.809 (2007).  

In considering whether the veteran is entitled to assistance 
in acquiring specially adapted housing, it should be noted 
that only the disabilities for which service connection is 
currently in effect may be taken into consideration in 
reaching a decision on the veteran's claim.  See Kilpatrick 
v. Principi, 16 Vet. App. 1, 6 (2002); Kilpatrick v. 
Principi, 327 F.3d 1375, 1381-82 (Fed. Cir. 2003) (holding 
that, despite the language of section 1151 that appeared to 
limit its scope to compensation under chapters 11 and 13 of 
title 38, certain housing benefits under 38 U.S.C.A. § 2101 
were available to a veteran injured in a VA hospital).

Analysis

The veteran asserts that his service-connected conditions 
warrant entitlement to both the grant and the specially 
adapted housing.  The veteran has stated that he is unable to 
ambulate without the use of crutches or a brace and cane.  

Initially, the Board notes that the veteran has had active 
duty service as required by 38 C.F.R. § 3.809(a).  Also, in 
the present case, service connection is in effect for PTSD, 
rated as 30 percent disabling; degenerative disc disease of 
the cervical spine, rated as 30 percent disabling; osteophyte 
of the right tibia and fibula, rated as 20 percent disabling; 
and status-post fracture of the right ankle, rated as 20 
percent disabling.  Given these particular-service connected 
disabilities, in adjudicating the claims on appeal, 
consideration may not be given to any impairment of vision or 
impairment of function of the upper extremities.  The Board 
will now consider whether the veteran has the loss, or loss 
of use, of both lower extremities, such as to preclude 
locomotion without the aid of braces, crutches, canes, or a 
wheelchair; or the loss or loss of use of one lower extremity 
together with residuals of organic disease or injury which so 
affect the functions of balance or propulsion as to preclude 
locomotion without the aid of braces, crutches, canes, or a 
wheelchair.

Upon a review of the VA medical evidence in the claims 
folder, the Board finds no evidence confirming that the 
veteran has the loss, or loss of use, of both lower 
extremities, such as to preclude locomotion without the aid 
of braces, crutches, canes, or a wheelchair; or the loss or 
loss of use of one lower extremity together with residuals of 
organic disease or injury which so affect the functions of 
balance or propulsion as to preclude locomotion without the 
aid of braces, crutches, canes, or a wheelchair.  The Board 
notes that the veteran's has numerous non-service connected 
disabilities that contribute to his disability, including 
osteoarthritis, thrombocytosis, hyperlipidemia, 
cardiomyopathy, peptic ulcer disease, and prostatitis.  See, 
e.g., October 2007 VA treatment note, listing the veteran's 
current diagnoses.  Other VA and private medical records also 
show a history of a back disability and chronic obstructive 
pulmonary disease (COPD).

In this regard, the Board acknowledges the severity of the 
veteran's service-connected disabilities.  However, the 
record shows that the veteran does not have abnormal weight-
bearing, bone disease, or the inability to stand, walk, or 
drive, except during flare-ups.  Further, the evidence shows 
that, at worst, the veteran had range of motion to 5 degrees 
dorsiflexion and 10 degrees plantar flexion and range of 
motion of the right knee to 90 degrees.  See April 2006 and 
November 2007 VA examination reports.  As such, the Board 
finds that the medical evidence does not show the equivalent 
of loss of use of the right lower extremity.  See 38 C.F.R. 
§§ 3.350(b) and 4.63 (2007) (stating that the loss of use of 
a hand or foot will be held to exist when no effective 
function remains other than that which would be equally well 
served by an amputation stump at the site of election below 
elbow or knee with use of a suitable prosthetic appliance).  
The Board further notes that the veteran does not have a 
service-connected disability consisting of residuals of 
organic disease or injury which so affect the functions of 
balance or propulsion as to preclude locomotion without the 
aid of braces, crutches, canes, or a wheelchair.  The medical 
evidence also has not revealed blindness in both eyes.  In 
view of the foregoing, the Board finds that the preponderance 
of the evidence is against a finding that the veteran meets 
the criteria listed at 38 U.S.C.A. § 2101(a) and 38 C.F.R. § 
3.809.

For the foregoing reasons, the Board concludes that 
entitlement to specially adapted housing is not warranted 
under the applicable criteria.  In reaching this conclusion, 
the Board has considered the applicability of the benefit-of-
the-doubt doctrine.  However, as the preponderance of the 
evidence is against the claim, that doctrine is not 
applicable.  See 38 U.S.C.A. § 5107(b); Gilbert v. Derwinski, 
1 Vet. App. 49, 54-56 (1990).


ORDER

The petition to reopen the claim for service connection for a 
lumbar spine disability is denied.

The petition to reopen the claim for service connection for 
bursitis of the right shoulder is also denied.

The petition to reopen the claim for service connection for 
peptic ulcer disease is denied.

The petition to reopen the claim for service connection for 
residuals of a head injury is also denied.

Entitlement to service connection for a bilateral foot 
disability is denied.

Entitlement to service connection for a left ankle disability 
is denied.

Entitlement to service connection for congestive heart 
failure is denied.

The claim for a disability rating in excess of 20 percent for 
osteophyte of the right tibia and fibula, residuals of a 
right leg injury, is denied.  

The claim for a disability rating in excess of 30 percent for 
degenerative disc disease of the cervical spine is denied.  

The claim for an effective date earlier than April 4, 2002, 
for the grant of a 30 percent disability evaluation for 
service-connected PTSD, is denied.

The claim for a rating higher than 30 percent for PTSD, since 
April 4, 2002, is denied.

Entitlement to a rating higher than 20 percent for status-
post fracture of the right ankle is denied.

The claim of entitlement to a TDIU is denied.  

Entitlement to specially adapted housing assistance is 
denied.



______________________________________________
U. R. POWELL
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


